Citation Nr: 0413391	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  99-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.

2.  Entitlement to a higher initial rating for service-
connected residuals of left eye injury, including surgical 
removal of lens, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The issue of entitlement to service connection for residuals 
of back injury is the subject of the REMAND that follows.  
The appeal on this issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected left eye disability is 
manifested by aphakia with  no evidence of enucleation or 
serious cosmetic defect.

2.  The veteran's nonservice-connected right eye corrected 
vision is 20/20 to 20/30. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 
percent for service-connected residuals of left eye injury, 
including surgical removal of lens, have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2002); 
38 C.F.R. §§ 3.159, 3.383(a)(1), 4.1-4.14, 4.27, 4.75, 4.80, 
4.84a, Diagnostic Codes 6027, 6029 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the January 2003 rating decision, 
April 2003 Decision Review Officer Decision, and September 
2003 Statement of the Case (SOC), which together provided the 
veteran with notice as to the evidence needed to substantiate 
his claim and the reasons for the rating assigned.  The SOC 
provided the veteran with notice of all the law and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  In correspondence 
dated in July 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) decided Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  After this 
notice to the veteran was provided, the case was reconsidered 
again in September 2003 and the SOC was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim for a higher initial rating.  A generalized request for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Moreover, in VA Form 21-4142 
received by the RO in July 2003, the veteran listed all 
health care providers who had treated his left eye and he 
indicated that he had no other medical evidence at this time.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
ensured that all medical records of health care providers 
listed on VA Form 21-4142, submitted by the veteran in July 
2003, were associated with the claims file.  In addition, the 
RO obtained VA treatment records identified by the veteran 
and afforded the veteran a VA eye examination in November 
2002.  In a signed written statement received by the RO in 
January 2004, the veteran withdrew his request for a hearing 
before a Veterans Law Judge of the Board at Washington, D.C.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

By a rating decision dated in January 2003, the RO granted 
service-connection for residuals of left eye injury and 
assigned a 10 percent evaluation, effective October 19, 2001, 
the date of receipt of claim.  By an April 2003 rating 
decision, a Decision Review Officer increased the evaluation 
to 30 percent under 38 C.F.R. § 4.84a, Diagnostic Codes 6027-
6029 (2003), for postoperative traumatic cataract rated on 
the basis of impairment of vision and aphakia.

In several statements of record, the veteran maintained that 
the vision in his left eye continued to worsen over time.  He 
maintained that he was forced to retire from ministry because 
he was not able to see well enough to read.  On that basis, 
the veteran asserted that he was entitled to a 70 percent 
rating for individual unemployability.  The veteran also 
contended that his eye disorder affected his ability to drive 
and his ability to adjust to different lights.

The medical evidence of record dated during the period of 
this appeal is as follows.  
VA treatment records noted treatment for glaucoma and 
diagnoses of status post posterior chamber intraocular lens 
secondary to retinal pigment epithelium.  These treatment 
records also noted mild ptosis of the left eye.  In a 
November 2001 letter from G.E.L., D.O., he similarly noted 
that there was "some" drooping of the left upper eyelid in 
contrast to normal upper lid function on the right eye.  A 
January 2001 eye examination revealed corrected visual acuity 
of 20/20 in the right eye and corrected visual acuity of 
20/60 in the left eye.  A July 2001 record noted that the 
veteran reported that his vision was the same and that he had 
no ocular complaints.  The eye examination revealed corrected 
visual acuity of 20/20 in the right eye and corrected visual 
acuity of 20/60 in the left eye.  An October 2001 eye 
examination revealed corrected visual acuity of 20/20 in the 
right eye and corrected visual acuity of 20/60 in the left 
eye.  A November 2001 record noted that the veteran reported 
that there was no change in his vision, but his eyes felt 
tired.  The eye examination revealed corrected visual acuity 
of 20/20 in the right eye and corrected visual acuity of 
20/70 in the left eye.  A September 2002 record noted that 
the veteran reported that his vision was good and that there 
had been no changes since his last visit.  The eye 
examination revealed corrected visual acuity of 20/20 in the 
right eye and corrected visual acuity of 20/50 in the left 
eye.  A May 2003 record noted that the veteran reported that 
his vision seemed to be gradually worsening in the left eye.  
He complained of tears and discomfort in his eyes.  The eye 
examination revealed corrected visual acuity of 20/20 in the 
right eye and corrected visual acuity of 20/70 in the left 
eye (uncorrected 20/200).

A VA eye examination in November 2002 revealed uncorrected 
visual acuity of 20/200 and corrected visual acuity of 20/70 
in the left eye.  The examination revealed uncorrected visual 
acuity of 20/80 and corrected visual acuity of 20/30 in the 
right eye.  The examination revealed no diplopia and no 
visual field deficits.

The Board notes that a 30 percent rating is the minimum 
rating assigned to either unilateral or bilateral aphakia, 
and is not to be combined with any other rating for impaired 
vision.  38 C.F.R. § 4.84a, Note I, Diagnostic Code 6029.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  Id.  When both eyes are aphakic, both 
will be rated on corrected vision.  Id.  The corrected vision 
of one or both aphakic eyes will be taken one step worse than 
the ascertained value, however, not better than 20/70 (6/21).  
Id.  The combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  Id.  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2003).  VA law permits compensation for a combination of 
service-connected and nonservice-connected disabilities, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(1)(2003).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.), lesser extents of visions, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79 (2003).

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code  6070.  
A higher 40 percent rating is warranted only if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

The Board notes that any increase in impairment in the 
nonservice-connected right eye after the initial rating will 
be disregarded in evaluating a claim for an increased rating 
for the service-connected left eye.  Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  In this regard, the Board notes 
that the veteran's right eye corrected vision was measured at 
20/30 at the November 2002 VA eye examination, immediately 
prior to the January 2003 initial grant of service 
connection, and that other concurrent treatment reports noted 
about the same right eye vision finding (and in no case 
reported a finding greater than 20/40, as necessary to 
consider an increased evaluation for the service-connected 
left eye disability).

The veteran is currently in receipt of the 30 percent minimum 
evaluation for his service-connected left eye disorder.  The 
Board, however, notes that an increased rating for the 
service-connected left eye disability cannot be granted.  As 
service connection is only effect for the left eye, the 
maximum evaluation for total loss of vision for that eye is 
30 percent, unless there is enucleation, a serious cosmetic 
defect (a separately ratable condition under VA regulations), 
or confirmed blindness in both the service-connected and 
nonservice-connected eyes (per 38 C.F.R. § 3.383(a)(1) 
(2003).  38 C.F.R. § 4.80 (2003).  The veteran has not had 
enucleation of the eye, that is, the complete surgical 
removal of the eyeball.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 563 (27th ed. 1988).  The veteran does not contend 
that the service-connected left eye disability causes serious 
cosmetic defect, nor has a serious cosmetic defect been noted 
on any eye examination reported in the medical records.  The 
VA treatment records and G.E.L., D.O.,'s November 2001 letter 
do note the presence of ptosis of the left eye, but the 
disorder is described as mild.  Assuming the ptosis is a 
manifestation of the service-connected disability, mild 
ptosis does not equate to a finding of a serious cosmetic 
defect.  There is no medical evidence of record that the 
veteran's left eye demonstrates other than a good cosmetic 
appearance.  Lastly, the eye examinations clearly show that 
the veteran is not blind in both eyes.  Accordingly, the 
veteran is already in receipt of the maximum possible 
evaluation currently available to him for service-connected 
left eye disability.  38 C.F.R. § 4.84a (2003).

Finally, the Board notes that there is no evidence of record 
that the veteran's left eye disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization.  According to VA treatment records, the 
veteran stopped working in January 2001.  There is no medical 
evidence that the veteran's eye disability presents such an 
exceptional and unusual disability picture.  The evidence 
shows that the veteran reported that he had held jobs other 
than ministry (Safeway Stores and Walmart).  That the 
veteran's left eye disability excludes him from performing in 
certain types of jobs is not a basis upon which disability 
ratings are assigned.  Rather, it is the extent to which the 
veteran's left eye disability interferes with his ability to 
perform in any type of job in any earning capacity.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's left eye 
disability interferes with his employability, the currently 
assigned 30 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's disability interferes with his daily 
life activities in that some of his activities such as 
driving are limited.  There, however, is no evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his left eye disability.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial rating in excess of 30 percent for service-
connected residuals of left eye injury, including surgical 
removal of lens is denied.


REMAND

The veteran's complete service medical records are not of 
record.  The outstanding service medical records are presumed 
destroyed in the 1973 National Personnel Records Center 
(NPRC) fire, and a search for alternative records has so far 
proved unsuccessful.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

The veteran contends that he injured his back at the same 
time he injured his service-connected left eye.  The veteran 
originally maintained that he injured his back in the fall of 
1957.  In the June 2001 Deferred Rating Decision, however, 
the Decision Review Officer noted that the veteran reported 
that he received treatment for his back from 1956 to 1957 
from the Naval Hospital at Great Lakes.  The August 1995 VA 
Form 3101 (Request for Information) from the NPRC noted that 
a search for Sick Reports of the Battery C 496th AAA 
Battalion from June 1, 1956 to October 31, 1956 was negative.  
The March 2002 VA Form 3101 from the NPRC noted that it was 
the practice to retire clinical records from service 
hospitals into the veteran's Official Military Personnel 
File.  Therefore in the case of the veteran, it was presumed 
that the clinical records were destroyed in the fire.  The 
February 2003 VA Form 3101 from NPRC noted that Sick Reports 
were not available after 1953.  The NPRC reported that a 
search of Morning Reports for Battery C 496th AAA Battalion 
from September 1, 1957 to November 21, 1957 contained no 
remarks regarding the veteran.  The Board notes that in light 
of the dates of treatment reported by the veteran, the RO 
must further request the NPRC to conduct a search of Morning 
Reports from January 25, 1956 to October 31, 1957 as well as 
search records from the Office of the Army Surgeon General 
(SGO) for the period of January 25, 1956 to November 21, 
1957.

Lastly, the Board notes that the evidence of record shows 
that in addition to the back injury that reportedly occurred 
in-service, the veteran also reportedly sustained back 
injuries in 1976 (lifting injury while working at a 
supermarket), 1983 (slip and fall), and 2000 (automobile 
accident).  As such, the etiology of the veteran's current 
low back complaints is not entirely clear.  In view of VA's 
heightened duty in the absence of the veteran's complete 
service medical records, the Board finds that a medical 
opinion on the identity and etiology of any current low back 
disorder must be obtained.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any available 
SGO records that pertain to the veteran's 
reported treatment for residuals of a 
back injury for the period of January 25, 
1956 to November 21, 1957.

2.  The RO should request the NPRC to 
conduct a search for and furnish any 
copies of Morning Reports relating to the 
veteran for the period of January 25, 
1956 to October 31, 1957. 

3.  The RO should afford the veteran an 
appropriate medical examination to 
ascertain the identity and etiology of 
any low back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion, to the 
extent possible, as to whether any low 
back disorder is at least as likely as 
not attributable to a in-service low back 
injury essentially as the veteran has 
related this event or any other incident 
of service.  The examiner should also 
consider other back injuries the veteran 
reportedly sustained in 1976 (lifting 
injury while working at a supermarket), 
1983 (slip and fall), and 2000 
(automobile accident).  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

4.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



